DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 4-16 are pending. Claims 12-14 are withdrawn. Claims 1, 4-11 and 15-16 are rejected

Response to Amendment/Arguments
The Amendment filed 25 May 2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

Objection to the Claims
The objection of claims 1-3 and 6 for informalities has been overcome by the amendments correcting the informalities. The objection has been withdrawn. 

35 USC § 112 Rejections
The rejection of claims 1, 4-11, and 15 under 35 USC 112(b) has been overcome by the amendments to claims 1 and 4. The scope of the claims is now clear. The rejection has been withdrawn.
The rejection of claims 2-3 under 35 USC 112(d) has been overcome by cancelling claims 2 and 3. The rejection has been withdrawn.

35 USC § 103 Rejection
The rejection of claims 1-11 and 15 under 35 USC 103 for being obvious over Koehler et al. has been overcome for claims 2 and 3 because these claims have been cancelled. The rejection has not been overcome for claims 1, 4-11 and 15.
Applicant argues that “Koehler does not suggest the particularly claimed active compound combinations without the impressible use of hindsight reconstruction.” Remarks p. 7. In response to this argument, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that “Koehler does not exemplify any synergistic combinations. Due to the highly unpredictable nature of the chemical arts, one of skill in the art would not have expected synergistic effects from the hundreds or thousands, or millions, of combinations possible from picking and choosing among Koehler’s laundry lists.” Furthermore, according to examples A, B, C and D in the specification, the claimed combinations exhibit unexpected synergistic effects. Remarks p. 7-8. In response to this argument, it is noted that a PHOSITA would have expected synergistic effects from the combination of
    PNG
    media_image1.png
    160
    263
    media_image1.png
    Greyscale
 with clothianidin because Koehler teaches that synergistic effects would be obtained from combining the compounds from one list (that includes the instant compound of formula (I)) with the compounds from the second list (that includes chlothianidin). Therefore, the synergistic effects reported in the specification would not have been unexpected. See MPEP 716.02. Furthermore, the nature of the chemical art is not always “highly unpredictable”. On the contrary, chemistry is often highly predictable due to a fundamental understanding of the properties and behavior of organic molecules. In this case, clothianidin is a well-known pesticide that has been extensively studied and widely used since the late 1700s.1 And the compounds of formula (I),
    PNG
    media_image2.png
    287
    399
    media_image2.png
    Greyscale
, disclosed by Koehler, are taught as having “activity against animal pests”. See, e.g., Koehler paragraph [0004]. Because Koehler lists compounds Ib-168 and Ib-171 as examples of compounds of formula (I), there is an expectation that the compounds possess “activity against animal pests.” As evidence, see, e.g., paragraphs [0805] and [0816]. In conclusion, the rejection is maintained because the claimed compounds were taught by Koehler and a PHOSITA could have combined them to yield nothing more than predictable results.
It is noted that Examples A-D in the specification do not provide a side-by-side comparison with the closest prior art. The compound of formula (I) was used in much smaller quantities in the specification examples than in Koehler’s examples. In addition, Examples A-D were conducted over shorter periods of time compared to Koehler. See, e.g., Koehler paragraphs [0805] and [0816]. Where the comparison is not identical with the prior art reference, deviations must be explained. See MPEP 716.02(e). 
The publication US 2017/0181430 reports results from spray testing a compound of formula (I). See, e.g., Table 1 (entry Ib-168). Applicant may also provide a comparison analysis based on this reference since it discloses the same compound as Koehler, but in different amounts and different time frames. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. US 2014/0315898 A1 (pub. Oct. 23, 2014).
The claims are drawn in part to a compound combination or a product comprising a compound of formula (I), 
    PNG
    media_image3.png
    137
    235
    media_image3.png
    Greyscale
, and at least one compound selected from 
group (II), such as clothianidin for controlling pests.
Koehler et al. teach “[a]n active compound composition comprising at least one compound as claimed in claim 1 and at least one further insecticidally, acaricidally or nematicidally active compound.” Examples of the compound of claim 1 include the enantiomers Ib-168, 
    PNG
    media_image4.png
    237
    402
    media_image4.png
    Greyscale
, and Ib-171, 
    PNG
    media_image5.png
    231
    400
    media_image5.png
    Greyscale
. Examples of the further active compound (a.k.a. “mixing partners”) include nicotinergic acetylcholine receptor (nAChR) agonists, such as clothianidin. “[B]y combining the active compounds [] and mixing partners, synergistic effects are obtained.” See claim 13, para. [0285], [0805] and [0816], and p. 131. “[I]t is possible to treat all plants and plant parts [] including the transgenic plants” (para. [0360]).
Koehler et al. teaches the components of the claimed combination but does not prepare the combination. ” However, Koehler teaches combinations of pest controlling agents that would each provide an unmet market need for an insecticide/acaricide having “high selectively and improved compatibility in crops of useful plants” “in particular at relatively low application rates” (para. [0004]).  Since Koehler teaches that the combination provides a predictable solution to the pesticide problem, a PHOSITA would have found it obvious to combine any one of the compounds from one finite list with any one of the compounds from the second finite list. Compounds Ib-168 and Ib-171 are disclosed in the list of pest-controlling compounds that exhibit synergistic effects when combined with a second active agent selected from a list that includes clothianidin. Accordingly, the prior art combination corresponds to the claimed invention as follows:
Claim 1, a combination comprising a compound of formula (I), 
    PNG
    media_image6.png
    133
    229
    media_image6.png
    Greyscale
, with clothianidin.
Claims 4 and 16, wherein the compound of formula (I) is the (+) enantiomer: either Ib-168, 
    PNG
    media_image4.png
    237
    402
    media_image4.png
    Greyscale
, or Ib-171, 
    PNG
    media_image5.png
    231
    400
    media_image5.png
    Greyscale
. (It is unclear which enantiomer is which; however, each respective combination with clothianidin is equally obvious.) Koehler depicts the enantiomers in their pure form (generally understood by a PHOSITA as >95% pure), which indicates that the %ee is greater than 60%ee. Claim 16 requires at least 60%ee.
Claims 5-11 and 15 are drawn to the combination of claim 1 for a particular intended use. Since the intended use does not further limit the chemical structure (or any other structural feature) of the combination, the intended use is not given patentable weight. Therefore, the prior art applies as outlined with respect to claim 1.
Conclusion  
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Clothianidin